Exhibit 10.5

 

LEAK-OUT AGREEMENT

 

January __, 2018

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Inpixon, a Nevada corporation (the
“Company”), and the person or persons named on the signature pages hereto
(collectively, the “Holder”).

 

Reference is hereby made to (a) the Securities Purchase Agreement, dated January
___, 2018, by and among the Company and the certain purchasers signatory thereto
(the “SPA”), pursuant to which the Holder acquired (i) shares of Common Stock
(“Shares”) and (ii) Warrants to purchase Common Stock (collectively, the “Holder
Warrants” and together with the Shares, the “Securities”), and (b) the
registration statement on Form S-3 (File No. 333-204159) (“Registration
Statement”). Capitalized terms not defined herein shall have the meaning as set
forth in the SPA.

 

On January 9, 2018 (such date, the “Effective Date” and such date and only such
date, the “Restricted Period”), neither the Holder, nor any Affiliate of such
Holder which (x) had or has knowledge of the transactions contemplated by the
SPA, (y) has or shares discretion relating to such Holder’s investments or
trading or information concerning such Holder’s investments, including in
respect of the Securities, or (z) is subject to such Holder’s review or input
concerning such Affiliate’s investments or trading (together, the “Holder’s
Trading Affiliates”), collectively, shall sell dispose or otherwise transfer,
directly or indirectly, (including, without limitation, any sales, short sales,
swaps or any derivative transactions that would be equivalent to any sales or
short positions) on any Trading Day during the Restricted Period (any such date,
a “Date of Determination”), Shares or shares of the Company’s Common Stock
otherwise acquired following the Effective Date, in an amount more than ___%1 of
the trading volume of Common Stock as reported by Bloomberg, LP for the
applicable Date of Determination.

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares (the “Restricted Securities”) to any Person (an “Assignee”) in a
transaction which does not need to be reported on the Nasdaq consolidated tape,
without complying with (or otherwise limited by) the restrictions set forth in
this Leak-Out Agreement; provided, that as a condition to any such sale or
transfer an authorized signatory of the Company and such Assignee duly execute
and deliver a leak-out agreement in the form of this Leak-Out Agreement (an
“Assignee Agreement”, and each such transfer a “Permitted Transfer”) and,
subsequent to a Permitted Transfer, sales of the Holder and the Holder’s Trading
Affiliates and all Assignees (other than any such sales that constitute
Permitted Transfers) shall be aggregated for all purposes of this Leak-Out
Agreement and all Assignee Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the SPA.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

 





1 Pro rata portion of 35% among investors executing Leak-Out Agreements, based
on Subscription Amount.

 



 

 

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Sections 5.9 and
5.20 of the SPA.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto will not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the SPA (each, an “Other Holder”), and the Holder shall not be responsible
in any way for the performance of the obligations of any Other Holder under any
such other agreement. Nothing contained in this Leak-Out Agreement, and no
action taken by the Holder pursuant hereto, shall be deemed to constitute the
Holder and Other Holders as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Holder and the Other
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Leak-Out Agreement and the
Company acknowledges that the Holder and the Other Holders are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Leak-Out Agreement or any other agreement. The Company and
the Holder confirm that the Holder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Leak-Out Agreement, and it shall not be necessary for any Other Holder to
be joined as an additional party in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any restrictions on the sale of Securities
substantially in the form of this Leak-Out Agreement (or any amendment,
modification, waiver or release thereof) (each a “Settlement Document”), is or
will be more favorable to such Other Holder than those of the Holder and this
Agreement. If, and whenever on or after the date hereof, the Company enters into
a Settlement Document, then (i) the Company shall provide notice thereof to the
Holder promptly following the occurrence thereof and (ii) the terms and
conditions of this Leak-Out Agreement shall be, without any further action by
the Holder or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Settlement Document, provided that upon written notice to the Company at
any time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 



 2 

 

 

[Signature Page to INPX Leak-out]

 

  Sincerely,       inpixon         By:       Name:     Title:

 

Agreed to and Acknowledged:

 

“HOLDER”                 By:       Name:     Title:  

 

 3 

 